Name: Commission Regulation (EEC) No 44/88 of 7 January 1988 fixing the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 1 . 88 Official Journal of the European Communities No L 5/35 COMMISSION REGULATION (EEC) No 44/88 of 7 January 1988 fixing the export refunds on malt Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destina ­ tion ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (*), as last amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas, following the introduction of the 'combined nomenclature ' by Council Regulation (EEC) No 2658/87 (8), the nomenclature applicable from 1 January 1988 to export refunds on agricultural products was esta ­ blished by Regulation (EEC) No 3846/87 f); Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas, pursuant to Article 275 of the Act of Accession of Spain and Portugal , refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situa ­ tion and the level of prices no refund should be fixed in the case of exports to Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THF EUROPEAN COMMUNITIES, Having regard to the Treat) establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation ( EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular the fourth subparagraph of Article 16 (2) thereof , Having regard to the opinion of the Monetary Committee , Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the produc ts listed in Article 1 of those Regulations and prices for thost products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the am6unt of such refunds ( J ), provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand and prices for cereals and cereal products on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and furthermore , to take into account the economic aspect of the proposed exports , and the need to avoid disturbances on the Community market ; Whereas Council Regulation (EEC ) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1 906/ 87 (y), defines the specific criteria to be taken into account when the refund on these products is being calculated ; Whereas it follows from applying these detailed rules to the present situation on the market in products processed from cereals and rice that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on malt listed in Article 1 (d) of Regu ­ lation (EEC) No 2727/75 subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. The refund on export to Portugal has not been fixed. Article 2 This Regulation shall enter into force on 8 January 1988 . (') OJ No L 281 , 1 . 11 . 1975 , P 1 . (2) OJ No L 377 , 31 . 12 . 1987. p . 1 . o OJ No L 281 , 1 . 11 . 1975 , p . 78 . (4) OJ No L 281 , 1 . 11 . 1975 , p . 65 . 0 OJ No L 182, 3 . 7 . 1987 , P . 49 , 0 OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 153, 13 . 6 . 1987, p. 1 . (8) OJ No L 256, 7 . 9 . 1987, p. 1 . 0 OJ No L 366, 24 . 12 . 1987, p. 1 . No L 5/36 Official Journal of the European Communities 8 . 1 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member Stateb . Done at Brussels , 7 January 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 7 January 1988 fixing the export refunds on malt (ECU/ tonne) Product code Refund 1107 10 19 000 146,30 1107 10 99 000 188,10 1107 20 00 000 219,22